Citation Nr: 0945975	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  06-29 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral plantar fasciitis with heel spur syndrome.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from September 2001 
to January 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  Jurisdiction of this matter is with the RO in 
Baltimore, Maryland, the state where the Veteran currently 
resides.   

As the matter on appeal involves a request for a higher 
initial rating following a grant of service connection, the 
Board has characterized the matter on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Veteran's January 2006 notice of disagreement, she 
indicated that her symptoms associated with her service-
connected bilateral plantar fasciitis had worsened.  She 
described her current symptoms as chronic persistent pain, 
discomfort, spasms, and limitation of motion.  The Veteran 
stated that she was available for a VA examination to address 
the severity of her disability.  In addition, VA medical 
records show that the Veteran has received treatment for her 
service-connected bilateral plantar fasciitis disability 
since she was discharged from service.  The Board notes that 
the Veteran underwent a pre-service discharge examination in 
August 2004; however, she has not yet been afforded a VA 
examination post-service.  Therefore, the Board finds that to 
ensure that the record reflects the current severity of the 
Veteran's service-connected bilateral plantar fasciitis with 
heel spur syndrome, on appeal, a more contemporaneous 
examination is warranted, with findings responsive to the 
applicable rating criteria.   See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (VA has a duty to provide the Veteran 
with a thorough and contemporaneous medical examination) and 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination 
too remote for rating purposes cannot be considered 
"contemporaneous").  

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA records.  The claims file 
currently includes outpatient treatment records from the 
Washington VA medical center (VAMC) and the Alexandria 
Community Based Outpatient Clinic (CBOC), dated through 
November 2006.  See Dunn v. West, 11 Vet. App. 462 (1998); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the RO 
must obtain all outstanding medical records from the 
Washington VAMC and Alexandria CBOC, dated from November 2006 
to the present.

To ensure that all due process requirements are met, and that 
the record before the examiner is complete, the RO/AMC should 
give the Veteran another opportunity to provide information 
and/or evidence pertinent to the claims on appeal.  The Board 
notes that attempts to obtain medical records from DeWitt 
Army Community Hospital in Fort Belvoir, VA, and from the 
Andrew Rader U.S. Army Clinic in Fort Myer, VA were 
unsuccessful and that the Veteran was notified of the RO's 
attempts to obtain these records.  However, in a September 
2006 letter, the Veteran indicated that she could obtain and 
submit these records herself, and as such, should be 
requested to do so on remand.
 
Accordingly, this matter is REMANDED for the following 
action:

1.  The RO/AMC should obtain from the 
Washington VAMC and Alexandria CBOC, 
dated from November 2006 to the present.  
The RO/AMC must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.   

2.  The RO/AMC should send to the Veteran 
and her representative a letter 
requesting that the Veteran provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  The RO should specifically 
request that the Veteran obtain and 
submit records from DeWitt Army Community 
Hospital and from Andrew Rader U.S. Army 
Clinic. 

3.  Thereafter, the RO/AMC should arrange 
for the Veteran to undergo a VA 
examination, by an appropriate physician.  
The entire claims file must be made 
available to the physician designated to 
examine the Veteran.  All appropriate 
tests or studies should be accomplished 
(with all findings made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  

The examiner should be advised that the 
purpose of this examination is to 
determine the current nature and severity 
of the Veteran's service-connected for 
bilateral plantar fasciitis with heel 
spur syndrome.  The physician should 
render all findings in detail.  The 
examiner should also comment on the 
extent of the Veteran's functional loss 
attributable to pain.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached.

4.  Thereafter, the RO/AMC should 
readjudicate the   claim on appeal in 
light of all pertinent evidence and legal 
authority, to include consideration of 
whether "staged" ratings are warranted 
pursuant to Fenderson, cited to above.

5.  If the benefit sought on appeal 
remains denied, the Veteran and her 
representative should be provided with a 
SSOC that contains notice of all relevant 
actions taken on the claim.  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board for further 
appellate consideration.  The Board 
intimates no opinion as to the outcome in 
this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


